Exhibit 10.12

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of April, 2011, by and between STAG MANAGER, LLC, a Delaware limited
liability company having a principal place of business at 99 High Street,
Boston, MA 02110 (herein called “Manager”), and STAG INDUSTRIAL MANAGEMENT, LLC,
a Delaware limited liability company having a principal place of business at 99
High Street, Boston, MA 02110 (herein called “STAG”).

 

W I T N E S S E T H

 

WHEREAS, the Manager serves as manager of STAG Investments IV, LLC, a Delaware
limited liability company (the “Fund”), which Fund was formed in accordance with
the terms of a certain Limited Liability Company Agreement dated as of May 8,
2008 (the “Operating Agreement”);

 

WHEREAS, STAG’s business is and its employees focus on, among other things,
providing asset and property management services, including contracting and
subcontracting as necessary, managing tenant matters, supervising real property
assets and providing bookkeeping and accounting services in connection with such
properties;

 

WHEREAS, Manager has requested that STAG assist Manager in implementing its
purpose by performing the Administrative Management Services (each as
hereinafter defined) on behalf of Manager and STAG has agreed to provide such
services, in accordance with the terms hereof;

 

NOW, THEREFORE, in consideration of the foregoing recitals and mutual
obligations of the parties contained herein, the parties agree as follows:

 

1.   Appointment of STAG.  Manager hereby designates and appoints STAG to
provide and perform the Asset Management and Administrative Management Services
for each Property.  STAG hereby accepts such designation and appointment, which
designation and acceptance are subject to the terms and conditions contained in
this Agreement.

 

2.  Term.  The term of this Agreement shall be for a term of not more than five
(5) years, commencing on the date hereof and expiring on April 20, 2016;
provided, however, this Agreement shall terminate automatically if the Fund
sells all of its Properties and liquidates its assets prior to the expiration of
the term.  In any event, either Manager or STAG may terminate this Agreement at
any time with thirty (30) days prior written notice without cause and
immediately upon written notice by cause.

 

3.  Responsibilities and Duties of STAG.  With respect to the members of the
Fund, STAG agrees to: (a) provide copies of all public filings related to the
Fund’s investment in STAG Industrial, Inc., and (b) provide administrative
support to the members of the Fund including any and all bookkeeping data
related to tracking the Fund’s investments (collectively, the “Administrative
Management Services”). With respect to the bookkeeping and accounting services
under this section, STAG will report accounting data on an entirely separate set
of books from its own books, and will provide summaries of all purchases,
revenues and other accounting data.  STAG will provide all accounting functions
including, but not limited to, the preparation

 

1

--------------------------------------------------------------------------------


 

of such reports as the Fund’s lender may reasonably request, using such method
of accounting as currently used by STAG.

 

4.  Compensation Payable to STAG by Manager.  In consideration of the
Administrative Management Services, Manager will pay STAG an annual fee of
$20,000, payable quarterly in advance.

 

5.  Assignment.  Except with respect to assignments to affiliates, which is
expressly permitted upon written notice, neither party shall have the right to
assign this Agreement without the prior written consent of the other party,
which consent shall not be unreasonably withheld.

 

6.  No Joint Venture/Independent Contractor.  Nothing herein contained shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto.  In the performance of its obligations hereunder,
each party shall be an independent contractor with regard to the other.

 

7.  Notices. Any notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered at 10:00 am. on the third business day
after deposit in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed to the parties hereto at the
respective addresses set forth in the preamble of this Agreement or at such
other addresses as they may have theretofore specified written notice delivered
in accordance with this paragraph.

 

8. Terms Binding.  The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

9.  Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

[space intentionally left blank — signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

STAG MANAGER, LLC

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

 

Name: Stephen C. Mecke

 

 

Title: Authorized Officer

 

 

 

 

 

 

 

STAG INDUSTRIAL MANAGEMENT, LLC

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

 

Name: Stephen C. Mecke

 

 

Title: Executive Vice President

 

3

--------------------------------------------------------------------------------